Citation Nr: 1211853	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 10-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a video conference hearing before the undersigned in December 2011. A copy of the transcript has been associated with the claims file. The record was held open for an additional 60 days for the Veteran to submit a statement from his private physician. No statement was received. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right knee disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's right knee disability was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

							




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Veteran contends that his right knee disability is the result of a fall in basic training and subsequent in-service arthroscopic removal of loose bodies from his right knee in April 1987. The Veteran was diagnosed with traumatic arthritis during service and he currently has a right knee disorder that has not been disassociated from service. The claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In March 2002, Dr. M. R., a private physician, diagnosed the Veteran with early osteoarthritic degenerative changes of the medial and lateral aspects of the right knee. At his August 2010 VA examination, he was diagnosed with right knee strain. The first element of a service connection claim, a diagnosis of a disability, is satisfied. Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records ("STRs") show that he fell on his right knee during basic training. In March 1987, he complained of right knee pain that had persisted for a month since his fall. In April 1987, he underwent a right knee arthroscopy where three "very large" loose bodies were removed from his knee. The surgeon noted mild degenerative changes of the medial femoral condyle. His lateral femoral condyle demonstrated "extensive roughening" on its weight bearing portion. Following surgery, he underwent physical therapy in May 1987. His fall in basic training and subsequent treatment for a right knee disability satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

In June 1987, the Veteran was examined by a Physical Examination Board. It was noted that during his arthroscopy, mild degenerative changes were found and he continued to experience extreme right knee discomfort and recurrent giving way. It was noted that his "[p]ast medical history and review of systems are noncontributory." He was examined and diagnosed with traumatic arthritis and multiple loose bodies of the right knee. Both disabilities were annotated, "DNEPTE," which stands for "did not exist prior to entry." The prognosis for resolution of the Veteran's knee pain was poor and he was discharged from service as a result of his disability. A second form accompanying the Physical Examination Board report also noted that the traumatic arthritis and multiple loose bodies did not exist prior to entry. 

The Veteran's DD 214 clearly contains an error, as it notes that he was discharged as the result of a disability that existed prior to service. The physicians who examined the Veteran at the time of his discharge concluded that his right knee disability did not exist prior to entry. 

In February 2009, the Veteran underwent a VA examination wherein the examiner diagnosed him with right knee strain and concluded that it was not related to service because following his surgery in April 1987, he did not seek treatment for his right knee until 1995 and 2002. The examiner concluded that the Veteran's right knee strain was more likely due to the effects of again and "the rigors of his occupations over the years." 

Although the February 2009 opinion provides evidence against the Veteran's claim, it is outweighed by the fact that the Veteran was diagnosed with traumatic arthritis while in the military. Because he was diagnosed with traumatic arthritis that was unlikely to resolve sufficiently for the Veteran to return to duty, service connection is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the claim is granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

Service connection for a right knee disability is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


